UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2014 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the press release, dated February 25, 2014, of Seadrill Limited (the "Company"), announcing the Company's financial results for the three months ended December 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: March 4, 2014 By: /s/Georgina Sousa Georgina Sousa Secretary 3 EXHIBIT 99.1 Seadrill Limited (SDRL) - Fourth quarter 2013 results Highlights • Seadrill reports fourth quarter 2013 EBITDA* of US$768 million • Seadrill reports fourth quarter 2013 net income of US$281 million and earnings per share of $0.49 • Seadrill increases the ordinary quarterly cash dividend by 3 cents to 98 cents per share • Economic utilization for floaters was 94% in Q4 2013 in-line with 94% in Q3 2013 • Economic utilization for the jack-up fleet in Q4 2013 was 98% an increase from 97% in Q3 2013 • Seadrill Partners announces settlement agreement and 18 month contract extension for the West Aquarius with a total estimated revenue potential of US$337 million • Total S.A. exercised their option with Seadrill Partners to convert the contract extension for the West Capella from 5 years to 3 years.As a result of this change in contract terms the dayrate has increased from US$580,000 per day to US$627,500 per day • Seadrill executes a one year contract extension for the West Leda with ExxonMobil in Malaysia with a total estimated revenue potential of US$60 million • Seadrill Limited sells the tender rig T-16 to Seadrill Partners for US$200 million • North Atlantic Drilling completes private placement of NOK1.5 billion unsecured bond issue maturing in 2018 • Seadrill acquires high specification jack-up rig Prospector 3 for US$235 million • Seadrill enters into a Heads of Agreement with Pemex for 5 potential jack-up contracts beginning in the first half of 2014.Cumulative duration of the contract is more than 30 rig years with a total revenue potential in excess of US$1.8 billion • Seadrill Limited sells part of the semi-submersible rigs, West Leo and West Sirius, to Seadrill Partners financed with a US$456 million equity offering and intercompany loans Subsequent events • North Atlantic Drilling completes private placement of US$600 million unsecured bond issue maturing 2019 • North Atlantic Drilling completes its initial public offering of 13,513,514 common shares and began trading on January 29, 2014 on the New York Stock Exchange under the symbol "NADL". • Seadrill executes contract for four Jack-up units with Pemex in Mexico and establishes SeaMex, a 50/50 Joint Venture with Fintech Advisory Inc. • Seadrill Partners completes US$1.8 billion Term Loan B and US$100 million senior secured revolving loan • Seadrill is making progress in contract discussion for the West Saturn and West Jupiter and expects the units to commence attractive medium to long term contracts immediately after delivery from the yard. • Orderbacklog excluding the Saturn and Jupiter discussions currently stands at US$20.2 billion • From the effect of January 2, 2014, the financial results of Seadrill Partners LLC is likely to be deconsolidated from the financial results of Seadrill. * EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. 4 Consolidated financial information Fourth quarter 2013 results Consolidated revenues for the fourth quarter of 2013 were US$1,469 million compared to $1,280 million in the third quarter of 2013.The increase is primarily due to the West Tellus, West Auriga, West Vela, West Tucana and AOD III entering service and an increase in dayrate on the West Gemini. Operating profit for the quarter was US$568 million compared to US$471 million in the preceding quarter. The increase is primarily a result of new rigs entering service and continued solid operational performance. Net financial and other items for the quarter showed a loss of US$286 million compared to a loss of US$96 million in the previous quarter. The loss is primarily related to our share of the losses in the investment in Archer of US$185 million, which is mainly due to Archer's own non-cash impairment of goodwill and other long lived assets of US$430 million. Income taxes for the fourth quarter were US$1 million, a decrease of US$59 million from the previous quarter. Net income for the quarter was US$281 million representing basic and diluted earnings per share of $0.49 and $0.49, respectively. Balance sheet As of December 31, 2013, total assets were US$26,300 million, an increase of US$1,321 million compared to September 30, 2013. Total current assets increased to US$2,834 million from US$2,562 million over the course of the quarter, primarily driven by an increase in cash and marketable securities, offset by a decrease in restricted cash. Total non-current assets increased to US$23,466 million from US$22,417 million primarily due to the inclusion of the final yard installments for the West Tellus, West Castor, and West Oberon and the acquisition of the West Titania (Prospector 3). Total current liabilities decreased to US$3,825 million from US$5,639 million largely due to a decrease in short term debt and other current liabilities. Long-term interest bearing debt increased to US$11,900 million from US$10,087 million over the course of the quarter and total net interest bearing debt increased to US$13,874 million from US$12,647 million.The increase is primarily due to the new US$1,750 million Sevan credit facility, the re-financing of the West Eminence and subsequent use of the freed up cash to pay yard installments. Total equity increased to US$8,202 million from US$7,766 million as of December 31, 2013, primarily driven by net income for the quarter, proceeds from the Seadrill Partners equity offering, and a gain on our SapuraKencana investment, offset by dividends paid. Cash flow As of December 31, 2013, cash and cash equivalents were US$744 million, an increase of US$193 million compared to the previous quarter. Net cash from operating activities for the twelve month period ended December 31, 2013 was US$1,696 million and net cash used in investing activities for the same period was US$2,964 million.Net cash provided by financing activities was US$1,694 million. Outstanding shares As of December 31, 2013 common shares outstanding in Seadrill Limited totaled 468,978,492 adjusted for our holding of 272,441 treasury shares.Additionally, we had stock options for 3.4 million shares outstanding under various share incentive programs for management, of which approximately 1.3 million are vested and exercisable.The Company holds a TRS agreement with exposure to 1.4 million shares in Seadrill which matures on March 4, 2014, with a TRS strike price of NOK 226.6311 per share. 5 Operations Offshore drilling units During the fourth quarter, Seadrill had 23 floaters, 22 jack-up rigs and 3 tender rigs in operation in Northern Europe, US Gulf of Mexico, Mexico, South America, Canada, West Africa, Middle East and Southeast Asia. Our floaters (drillships and semi-submersible rigs) achieved an economic utilization rate of 94% in the fourth quarter compared to 94% in the third quarter. We are pleased with the stable operating performance.The main issues affecting our fourth quarter performance were related to a total of 34 days downtime on the West Aquarius due to failure of the anchor chain system,repairs, and planned downtime on the West Capella for 5-year classing. Average economic utilization was 98% for our jack-up rigs in the fourth quarter compared to 97% in the preceding quarter. The tender rig fleet had an average economic utilization of 95% in the fourth quarter, a decrease from the third quarter economic utilization of 98%. Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contractstart Contractexpiry Semi-submersible rigs West Alpha ** ExxonMobil Norway, Russia Jan-14 Jul-16 West Venture ** Statoil Norway Aug-10 Jul-15 West Phoenix ** Total UK Jan-12 Jun-15 West Hercules ** Statoil Norway Jan-13 Jan-17 West Sirius **** BP USA Jul-08 Jul-19 West Taurus Petrobras Brazil Feb-09 Feb-15 West Eminence Petrobras Brazil Jul-09 Jul-15 West Aquarius **** ExxonMobil Canada Jan-13 Apr-17 West Orion Petrobras Brazil Jul-10 Jul-16 West Pegasus PEMEX Mexico Aug-13 Aug-16 West Capricorn **** BP USA Jul-12 Sep-17 West Eclipse Total Angola Jan-13 Jan-15 West Leo **** Tullow Oil Ghana, Ivory Coast, Guinea June-13 Jun-18 West Mira (NB*) Husky South Korea - Hyundai Shipyard Jun-15 Jun-20 West Rigel (NB*) ** Singapore - Jurong Shipyard Sevan Driller ***** Petrobas Brazil May-10 May-16 Sevan Brasil ***** Petrobas Brazil Jul-12 Jul-18 Sevan Louisiana ***** LLOG USA Apr-14 Jan-17 Sevan Developer (NB*) ***** China - COSCO Shipyard Drillships West Navigator ** Shell - Centrica Enegi NUF Norway Jan-13 Dec-14 West Polaris ExxonMobil Angola Mar-13 Mar-18 West Capella **** ExxonMobil Nigeria Apr-09 Apr-17 West Gemini Total Angola Oct-13 Oct-17 West Auriga BP USA Oct-13 Oct-20 West Vela BP USA Nov-13 Nov-20 West Tellus Chevron Liberia Jan-14 Jul-14 6 West Neptune (NB*) LLOG South Korea - Samsung Shipyard / USA Oct-14 Oct-17 West Saturn (NB*) South Korea - Samsung Shipyard West Jupiter (NB*) South Korea - Samsung Shipyard West Carina (NB*) South Korea - Samsung Shipyard West Aquila (NB*) South Korea - DSME Shipyard West Libra (NB*) South Korea - DSME Shipyard West Draco (NB*) South Korea - Samsung Shipyard West Dorado (NB*) South Korea - Samsung Shipyard HE Jack-up rigs West Epsilon ** Statoil Norway Dec-10 Dec-16 West Elara** Statoil Norway Mar-12 Mar-17 West Linus ** ConocoPhillips Singapore - Jurong Shipyard / Norway May-14 May-19 BE Jack-up rigs West Defender PEMEX In Transit, Mexico Apr-14 Apr-20 West Resolute KJO Saudi Arabia, Kuwait Oct-12 Oct-15 West Prospero Vietsovpetro Vietnam Jul-13 Mar-14 West Courageous Hess, PEMEX Malaysia, Mexico Feb-13 May-21 West Triton KJO Saudi Arabia, Kuwait Aug-12 Aug-15 West Vigilant Talisman Malaysia Nov-13 Nov-14 West Intrepid PEMEX In Transit, Mexico Mar-14 Oct-20 West Ariel Vietsovpetro Vietnam Jul-13 Mar-14 West Cressida PTTEP Thailand Nov-10 Aug-14 West Freedom Repsol, Cardon IV Trinidad & Tobago, Venezuela Feb-14 Dec-16 West Callisto Saudi Aramco Saudi Arabia Nov-12 Nov-15 West Leda ExxonMobil Malaysia Oct-13 Mar-15 West Mischief ENI Republic of Congo Dec-12 Dec-14 AOD-1 *** Saudi Aramco Saudia Arabia May-13 May-16 AOD-2 *** Saudi Aramco Saudia Arabia Jul-13 Jun-16 AOD-3 *** Saudi Aramco Saudia Arabia Oct-13 Oct-16 West Tucana PVEP Vietnam Sep-13 Oct-14 West Telesto Premier Vietnam Dec-13 Sep-14 West Castor Shell Brunei Dec-13 May-16 West Oberon PEMEX In Transit, Mexico Mar-14 Mar-20 West Titania (NB*) China - Dalian Shipyard West Titan (NB*) China - Dalian Shipyard West Proteus (NB*) China - Dalian Shipyard West Rhea (NB*) China - Dalian Shipyard West Tethys (NB*) China - Dalian Shipyard West Hyperion (NB*) China - Dalian Shipyard West Umbriel (NB*) China - Dalian Shipyard West Dione (NB*) China - Dalian Shipyard West Mimas (NB*) China - Dalian Shipyard Tender rigs T15 **** Chevron Thailand Jul-13 Jul-18 T16 **** Chevron Thailand Aug-13 Aug-18 West Vencedor **** Cabina Gulf Oil Company / Chevron Angola Mar-10 Mar-15 * Newbuild under construction or in mobilization to its first drilling assignment. ** Owned by our subsidiary North Atlantic Drilling in which we own 70 percent of the outstanding shares. *** Owned by Asia Offshore Drilling in which we own 66 percent of the outstanding shares. **** Owned by Seadrill Partners in which we own 62.4 percent of the outstanding shares. ***** Owned by Sevan Drilling in which we control 50.11 percent of the outstanding shares. 7 Operations in associated companies Archer Limited ("Archer") Archer is an international oilfield service company specializing in drilling and well services listed on the Oslo Stock Exchange. We currently own 231,053,239 shares in Archer, which represents a gross value of US$279 million based on the closing share price of NOK7.30 on February 24, 2014.On February 21, Archer announced an impairment charge to goodwill and other long lived assets of US$430 million.Based on Seadrill's ownership of ~40%, Seadrill will reduce the book value of its investment in Archer to reflect this write down.Archer is estimated to contribute a loss of US$185 million to our fourth quarter net income.Archer is reported as part of investment in associated companies under other financial items.Following the write down of goodwill and other long lived assets, the book value of Seadrill's investment in Archer is US$8 million.Seadrill is disappointed with the overall performance of Archer but feels that the new management team under CEO David King is taking action in order reduce the cost base and make operations more efficient, thereby better positioning the company for a continued weak market and for a possible cyclical recovery.For more information on Archer please see their quarterly report which will be reported on February 28, 2014. For more information on Archer Limited, see their separate quarterly report published on www.archerwell.com. Sevan Drilling ASA ("Sevan Drilling") Sevan Drilling is an offshore drilling company listed on the Oslo Stock Exchange. Sevan Drilling owns and operates three ultra-deepwater rigs of the cylindrical Sevan design in Brazil and the US GoM and has one additional rig of similar design under construction. Delivery of the final newbuild is scheduled for the fourth quarter 2014. In July 2013 we increased our ownership interests from 29.9% to 50.1% and subsequently launched a tender offer for the remaining shares.Upon expiration of the tender offer on August 22, 2013 Seadrill's stake in Sevan was 50.11%, representing a gross value of US$220 million based on the closing share price of NOK4.45 on February 24, 2014.We have consolidated Sevan's results since July 2, 2013. For more information on Sevan Drilling, see their separate quarterly report published on www.sevandrilling.com. Other investments SapuraKencana Petroleum Bhd.("SapuraKencana") SapuraKencana is a fully integrated Malaysian oil service provider listed on the Malaysian Stock Exchange. As of April 30, Seadrill had sold all tender rigs apart from the West Vencedor, T-15 and T-16 to SapuraKencana.Seadrill's 12% stake in SapuraKencana will continue to be included in other marketable securities, both long and short term (please refer to Note 7 for additional detail).Today, Seadrill is the second largest equity holder in SapuraKencana. Based on the closing share price of MYR4.40 on February 24, 2014 the total value of our shares is US$966 million.We continue to invest in our Brazilian joint project in support of its PLSV newbuild program, continue to manage and supervise the current tender rigs under construction, manage three tender rigs outside of Asia, and provide management administration and support services. Seadrill, as an equity investor, will continue to support SapuraKencana's strategy of growing its' broad offshore service portfolio.We believe in SapuraKencana's strong position in the Asian market and see significant international growth opportunities for the company.SapuraKencana's position as an integrated service provider and upstream leaseholder creates a competitive advantage in the region.Having acquired Seadrill's tender rig assets, SapuraKencana is in an ideal position to serve field developments in particular.SapuraKencana acquired several upstream assets from Newfield Exploration for US$898 million. These assets have a current production rate of 23 thousand barrels per day with significant upside linked to a large undeveloped reserve base.This portfolio may create interesting work opportunities for both SapuraKencana and Seadrill.We are very pleased with the way the partnership with SapuraKencana has developed and the value which has been created.We look forward to continued long term collaboration with one of our closest business partners. 8 Newbuilding program Since our last quarterly report in November 2013, we have taken delivery of one high specification, harsh environment jack-up unit, the West Linus.In 2013 we took delivery of a total of 13 newbuilds and currently have 20 rigs under construction. In total, 3 out of the 20 rigs under construction have already secured long-term contracts upon delivery. Total remaining yard installments for our newbuilds are approximately US$6.3 billion and US$1.5 billion has been paid to the yards in pre-delivery installments.With 20 newbuilds still to be delivered Seadrill is well positioned for future growth.Seadrill, as a responsible market leader, will refrain for the time being from ordering more deepwater rigs until a clearer direction can be seen in the market. New contracts and contract extensions Since we reported our second quarter earnings on November 25, 2013, we have entered into the following contracts and contract extensions. In November 2013, Subsequent to receiving partner approvals for an 18 month extension on the West Aquarius, the extension was executed, thereby extending operations through April 2017.The total revenue potential for the extension is estimated to be approximately US$337 million. In February, subsequent to the signing of a Heads of Agreement with Pemex in November 2013, Seadrill executed contracts for 4 out of the 5 jack-ups covered by the Heads of Agreement.The West Oberon, West Intrepid, West Defender, and West Courageous are now contracted for a firm term of 6 years each.The West Titania, formerly named Prospector 3, is in the process for approval which is expected to take place during the second quarter 2014.Total revenue potential for the 5 rigs is in excess of US$1.8 billion.In conjunction with the execution of the initial contracts, Seadrill has formed SeaMex Ltd. (SeaMex), a 50/50 Joint Venture with Fintech Advisory Inc.SeaMex will own and manage the jack-up units as well as develop and pursue further opportunities in the region.With the establishment of SeaMex, we now have a strong local presence and an entity that will provide a more efficient and cost effective operation with better access to a skilled local workforce. Total order backlog as of February 24 is US$20.2 billion.Seadrill is currently in advanced negotiations for attractive medium tolong term contracts for the West Jupiter and West Saturn.Based on the progress thus far we expect that the two rigs will commence contracts immediately after delivery from the yard.There is however no assurance that final conclusion of these contracts can be achieved.In addition, the Company is in discussions with several other parties with respect to new contracts for jack-ups and floaters.This includes discussions with Petrobras regarding extensions to the current two deepwater charters expiring in 2015. For more detailed information regarding daily rates and contract durations including escalation, currency adjustment or other minor changes to daily rates and duration profiles, see our fleet status report or news releases on the our website www.seadrill.com Market development The short term outlook for floaters is influenced by the low activity level caused by reduced growth in the capex from the major oil companies.In this regard, 2014 and 2015 may show slower growth in activity levels than earlier anticipated.The oil price has remained firm and in recent weeks has shown a stronger trend.The primary challenge for oil companies is the negative real cash flow situation they are currently encountering.Due to increasing depletion rates, more capex needs to be spent in order to maintain production levels.Combined with a relatively high dividend payout and increasing development cost to bring new production on stream, oil companies have limited opportunities to fund exploration activities.We have encountered numerous instances of oil majors reducing spending, especially in exploration and in certain high cost areas of production such as onshore North America.As budgets are re-allocated, the entire spending complex tends to slow down.In turn, demand for offshore drilling assets is being pushed into 2015-2016. 9 The Board is of the opinion that this trend will lower oil production in the years to come.Together with the generally tight supply demand balance and political uncertainties in several oil producing countries, another upward movement in oil price may occur.The funding of the approximately 10 million barrels per day growth in global production level from 2003 to 2013 was to a large extent financed by an oil price that moved from US$30 to US$110 per barrel.This created additional cash flow to reach current production levels.It is likely that the next production increase will be dependent on another upward movement in oil price.Alternatively, oil companies will have to accelerate the time between discovery and production, thereby materially increasing the NPV of development projects and improving their cash flow situation. As a result of the pause in upstream spending we have observed a decline in the overall number of fixtures, lead times and contract duration.We also expect to see a number of sublets adding to near term available supply.However, we are presently seeing a slight increase in inquiries for 2015 availability.Given the amount of work required to retain licenses that expire in 2015, this has been expected.A total of 17 uncontracted ultra-deepwater floater units will be delivered from the yards in 2015 and 2016.This is significantly lower than 2011 for instance when all together 28 units were delivered.Based on the current contracting activity level it should be expected that this capacity can be absorbed in the market without leading to significant downtime for any ultra-deepwater capacity.An increase in oil companies' activity level in 2015 is likely to push rates higher. Seadrill has managed to limit its exposure to the 2014 contracting environment for floaters.Out of a total of 280 months ofavailability we will have, based on successful negotiations on the West Jupiter and the West Saturn contract, only 5 months open, resulting in a coverage of 98%.For 2015 coverage is approximately 72%.Looking at the market as a whole, the acute challenges lie with fourth and fifth generation assets.The oil companies' new requirements after Macondo and the focus on increased water depth areas has significantly limited the use of older equipment.The owners will face the choice of investing several hundred million dollars into twenty or thirty year old assets in order to try to meet the new demands or simply just lay up the unit.It has been shown from the prior cycles that such upgrades carried out by several of our competitors has had a materially lower return than Seadrill's focus on building a modern high specification fleet.Therefore, expectations for additional older assets to be stacked remain.Pricing may slip as utilization declines and operators of these asset classes will face a difficult environment for the foreseeable future. Ultra-deepwater floaters (>7,500 ft water) Current production in ultra-deepwater regions is a mere 1 million barrels per day.There are approximately 130 rigs which can serve this market today.It is expected that by 2020 production in these regions will approach 5 million barrels.The approximate 30% CAGR represents one of the strongest production growth profiles globally.Although the current market for ultra-deepwater floaters is at lower activity levels than 2012, we are confident that significant new rig capacity will need to be employed to explore and develop these reserves. Customers continue to focus their bidding activity on units that can provide dual BOP's, increased deck space and high variable deck load capacity.The number of 2014 units available which are not under specific discussions has been reduced from 7 to 5 over the course of the fourth quarter.For 2015, there are 14 units available.These units are well positioned vs. approximately 20 5th generation assets available over the same time period. Activity in Africa is an important driver in the global demand for ultra-deepwater units.Although the approval process can often result in delays to fixture announcements, activity in the region is strong. In Brazil, we gained clarity on Petrobras' tendering strategy throughout 2013; allowing older units to leave the region and focusing their efforts on high-grading their fleet.Seadrill is well positioned for future tenders in the region. The US GoM continues to be a strong driver of activity as normal contracting activity returns following the Macondo incident in 2010, especially for development projects.We are increasingly receiving proposals for 6th generation units only.We have substantially increased our US presence with two new drillships entering the region.Additionally, we will accept the Sevan Louisiana in the coming weeks and our Americas division will run the first phase Mexico Jack-up business. Mexico presents a particularly interesting opportunity for future work in the ultra-deepwater.Legislation is moving forward at an impressive pace and we expect the opening up of projects to potentially impact 2015 demand.Seadrill has operated the West Pegasus in Mexico for the last 2.5 years and has developed a solid operational track record and good working relationship with our customer, Pemex.As capital from major oil companies enters the country, demand for rigs is sure to follow. 10 Premium jack-up rigs (>350 ft water) The market for high specification jack-up units is a distinct bright spot in the market today.Operators have come to appreciate the increased recovery factors that new assets can provide.Coupled with the lack of building activity over the last decades there is a severe shortage of capable rigs.Seadrill's execution of a landmark contract with Pemex in Mexico is prime example of the type of activity we are currently seeing.The rigs coming into the global jack-up fleet have robust prospects and we expect this market to be sold out for 2014 and 2015.This might cause an uplift in dayrates and also longer term contracts as evidenced by recent developments in Brunei, Saudi Arabia and Mexico. The premium (350 feet in water depth and built post 2005) fleet continues to operate at greater than 95% utilization rates for the 5th successive quarter. The demand gap continues to grow as evidenced by the increase in number of open tenders, upward pressure on dayrates and increased contract durations worldwide. On the supply side, the pace of retirements continues to accelerate with more than 30 rigs leaving the market over the past two years, well in excess of the number scrapped in the prior 10 years. With approximately 60% of the global contracted fleet more than 30 years old we see a positive outlook for employment from the yard of newbuild jack-ups being built by established contractors.There are however some long term cautions linked to the fact that the orderbook for new high specification units now amounts to 140 units or approximately 65% of the number of rigs more than 30 years old. Asia and the Middle East continue to be the primary source of demand for high specification jack-up rigs but demand for increased capabilities in other markets such as West Africa, Australia and South America promises additional growth.As mentioned previously, Mexico's requirements to increase production and a desire to high grade its operating fleet together with the strong demand for long term contracts in Saudi present particularly interesting opportunities. Arctic Regions Arctic regions are estimated to contain approximately 13% of the world's undiscovered oil and approximately 30% of undiscovered gas.Additionally, E&P spending in the region has grown at 11% annually over the last decade and expected to increase by 8% annually through 2018.Coupled with an aging fleet and few assets suitable to operate in the harsh environment, the fundamentals are solid.The Arctic is expected to be one of the the highest growth regions globally in the years to come.Seadrill has seized this opportunity and established North Atlantic Drilling as the only pure harsh environment driller.As an independently funded entity, NADL will be able to pursue opportunities in the region without competing for growth capital within Seadrill. The Russian Arctic is expected to hold roughly 5 times all the barrels in Norway.NADL's rig, the West Alpha, is expected to drill the initial exploration wells in the Kara Sea this year and the Company is optimally positioned for future opportunities.We continue strategic discussions to build our Russian business. Corporate strategy, dividend and outlook Growth and Investments Seadrill has the highest percentage of its assets in premium classes amongst all drillers.94% of our floater fleet is 6th generation ultra-deepwater and 100% of our jack-up fleet is high specification.We seek to keep this high exposure to premium asset classes intact with our investments and strategic M&A.This portfolio mix provides through-cycle outperformance by maintaining a higher utilization and stronger net cash flow. In November Seadrill acquired the jack-up unit Prospector 3, re-named West Titania, from Prospector Offshore for a total purchase price of US$235 million. In addition, Seadrill will provide drilling and handling tools, spares and operations preparations resulting in a total cost for this rig, ready to drill, of approximately US$250 million.The Prospector 3 is scheduled to be delivered from Dalian Shipbuilding Industry Offshore Co., Ltd. (DSIC Offshore) in China during the first quarter of 2014.The new unit is based on the F&G JU2000E design, with water depth capacity of 400ft and drilling depth of 35,000ft. During the fourth quarter Seadrill invested an additional US$100 million in Seadrill Partners as part of the equity offering to finance the West Sirius and West Leo dropdowns.Seadrill expects to continue to participate in future equity offerings based on the merits of the investment.Seadrill continued to recognize additional proceeds of this transaction upon completion of the term loan B offering.The offering refinanced intercompany loans and Seadrill was able to realize an additional ~US$550mm in cash proceeds.There remains further headroom for similar transactions to unlock intercompany loans used to finance the dropdownsof the T-15 and T-16. 11 The Board of Seadrill Partners has set high targets for growth and dividend distribution.The Board of Seadrill is comfortable that such high growth can be achieved based on dropdowns from Seadrill's existing fleet and by accessing the public equity market. The increased length of jack-up contracts and high operational utilization of these assets create an additional opportunity for dropdowns which was not anticipated when Seadrill Partners was established in October 2012. Revenue backlog As of February 24, 2014, our orderbacklog was US$20.2 billion.Orderbacklog for our floater fleet is US$15.5 billion, US$4.2 billion for our jack-up fleet, and US$500 million for our tender units.Our order backlog provides clarity for future earnings as well as generates visibility for dividend capacity. We expect to grow the backlog again based on the advanced discussions we are currently engaged in for our 2014 deliveries, the West Saturn and West Jupiter.The average contract duration for contracted floaters is 27 months. Most capacity has been firmed up for our jack-up fleet. We are engaged in specific discussions regarding our remaining 2014 availability and a number of 2015 deliveries.Assuming conclusion of the Pemex contract for the West Titania. formerly Prospector 3, the average contract length for our contracted jack-up units will be 24 months. Financial flexibility Since our last quarterly report in November 2013 we have secured US$3.7 billion in new financing commitments. In December we completed the refinancing of the West Eminence and West Eclipse facilities raising a total of US$900 million.We are pleased with the margins achieved in the secured bank market and consider this to be an important part of our capital structure going forward. In December we completed the dropdown of the West Sirius and West Leo to Seadrill Partners for a total transaction value of US$2.2 billion.In conjunction with the transaction, Seadrill Partners raised US$465 million in equity.Seadrill elected to participate in US$100 million of the equity offering in order to demonstrate our continuing support for Seadrill Partners and based on the attractiveness of the investment.The total cash proceeds to Seadrill amounted to US$365 million. We expect additional dropdowns at an accelerated pace.Seadrill Partners provides significant financial flexibility at an attractive cost of capital and is an important part of the Seadrill Group going forward. In February 2014 Seadrill Partners completed a US$1.8 billion Term Loan B with a US$100 million revolving credit facility.The prior back to back loan structure with Seadrill Limited had an aggressive amortization profile that was not optimal for Seadrill Partners.The 1% amortization profile of the new facility will maximize distributable cash flow and create additional headroom for future acquisitions.In conjunction with this offering Seadrill Partners obtained a credit rating of BB-.We believe that as a rated entity Seadrill Partners' access to and cost of funding will be improved, thus increasing financial flexibility. The transaction is expected to release approximately US$550 million for Seadrill Limited by refinancing intercompany loans,back-to-back loans, and the revolver in the public markets. The share price of Seadrill Partners has continued its positive development since the IPO in October 2012. The share price as of February 24 is US$31.77 and values the drilling units in Seadrill Partners at a significant premium to Seadrill's current valuation. In January we completed the NYSE IPO of North Atlantic Drilling (NADL) at US$ 9.25 per share.NADL raised US$125 million of primary proceeds in order to further capitalize NADL's fleet.Seadrill participated with the purchase of US$25 million in the equity offering in order to demonstrate its continued support of an important part of the Group.In addition to the NYSE IPO, NADL also raised US$600 million in the unsecured US Bond market.The primary use of proceeds was to repay a US$500 million 7.75% unsecured bond due in 2018 held by Seadrill Limited.The bond priced at 6.25%, saving NADL 150 basis points relative to the previous bond. 12 The process of establishing NADL as an independently financed entity is now complete and NADL has the requisite financial flexibility to aggressively pursue growth opportunities in the Arctic regions. During the remainder of the first quarter we expect to conclude discussions with Korean and Norwegian ECA's for financing our newbuilds to be delivered in 2014 and will continue discussions on ECA financing our remaining newbuild program in China and Korea. Seadrill took delivery and financed a total of 13 newbuilds in 2013 and expects to take delivery of 7 in 2014, 11 in 2015, and 3 in 2016.We continue to view the secured bank funding and ECA markets as best suited for our newbuild program and look opportunistically to refinance these facilities in the capital markets. In light of the structural opportunity a rating of Seadrill Partners has given us, and the time it has taken to complete other major activities, the Board has decided not to prioritize completing the rating process of Seadrill Limited prior to March 14.This will result in a 50 basis point step up to the coupon on the existing US bonds.We see a rating of Seadrill as an important evolution in the Company's development, but expect that the rating will improve significantly in the coming period as Seadrill's balance sheet will be strengthened through further dropdowns, increased order backlog and a reduction in future capex. The strength of Seadrill's credit continues to be appreciated by the bank market where we have experienced significant new lending capacity with margins being further reduced.The level for longer term financing has been reduced from approximately 3-3.25% above Libor a year ago to a level between 2-2.25% today.We see the banks' increased confidence as supportive to our strategy of concentrating on modern assets supported by a strong backlog from first class customers.Significant bank capacity has been freed up in connection with the term loan B financing.This is likely to create further attractive opportunities. We have made significant progress in diversifying our sources of funding during 2013.We continued to access the unsecured bond market, secured ECA funding, and MLP dropdowns.Going forward we expect to be opportunistic in all the markets we are active in and continually look for innovative funding sources in order to improve the cost and availability of capital to Seadrill.The Board is pleased to observe that Seadrill's financial flexibility has never been stronger.The Board is, as stated previously, confident that the remaining newbuild program can be financed without tapping the equity market.In the event of a temporary set back in the market, interesting M&A or asset acquisitions opportunities may materialize. Other Significant Investments We have investments in other listed offshore drillers and oil service companies. As of today our portfolio includes a 39.9 percent holding in Archer Limited and a 12.02 percent holding in SapuraKencana.In addition we hold 62.4 percent in Seadrill Partners,70 percent in North Atlantic Drilling, and a 50.11 percent in Sevan Drilling.All three companies are consolidated in Seadrill's financial statements. At current market prices, the total net value of these investments is approximately US$4.2 billion. The second of our six pipelay vessels, which we own in a 50/50joint venture with Sapura Kencana, was christened and launched on February 20, 2014.After delivery all vessels will be employed on long term charters to Petrobras. Total orderbacklog of the charter arrangement is US$2.7 billion.The building program and the build up of the Brazilian organization is going well.The first ship is expected to commence its contract in July this year.The Board of Seadrill is evaluating how the shareholders in Seadrill can extract maximum long term value from this non core investment. Quarterly Cash Dividend The Board has in connection with the disclosure of fourth quarter results evaluated the current dividend level and prospects and has resolved to increase the regular quarterly dividend by 3 cents to US$0.98 per share. The dividend increase reflects the improvement in operational results, solid orderbacklog and strong support received from the financing markets. The Board is highly confident that the dividend is sustainable in the coming years.As future units are introduced into the fleet operating results are likely to show strong growth.This combined with a more efficient debt structure as achieved by the term loan B financing create opportunities for future dividend growth. The Board, as an indicative guideline, has decided to create an additional dividend capacity fund by preserving approximately 20% of any net proceeds from MLP dropdowns.The remaining 80% will be used for reduction of existing debt and future growth.The target will be to return these funds to shareholders over the twelve months following release of such funds.Seadrill is currently trading at a yield of 10.4% based on an annual future dividend of US$3.92 per share.In the current market, the Board sees limited value in increasing the current quarterly distribution beyond US$0.98 per share.Therefore, the Board for the time being will reserve these funds for later distribution, buyback of shares, or dividend in kind to the direct benefit the shareholders. 13 The ex-dividend date has been set to March 5, 2014, record date is March 7, 2014 and payment date is on or about March 20, 2014. Outlook The dayrate levels for ultra-deepwater assets has come down from third quarter.Whilst producers work through the forward budgeting process the entire spending complex tends to slow down.Oil companies suffer from limited free cash flow and claim that capex is inflated because of higher rates for offshore services.They are trying to ease this situation by reining in spending levels.The Board of Seadrill feels that the fundamental problem for the oil industry is that the complexity of recovering oil reserves is leading to higher costs.Since 2005, 314 additional rigs have entered the market, representing an investment of approximately US$114 billion, and increasing the fleet by approximately 53%.The production of oil offshore has in the same period decreased from approximately 24 million barrels per dayto 22.5 million barrels per day.Since 2003 the number of contracted rigs in Norway has increased by 174%.Over the same time period production has declined by 18%.This illustrates very well the major challenge the oil companies today are dealing with.The world needs significantly more rig capacity to recover a barrel of oil than they did only ten years ago. Over the medium to long term this trend will work in favor of drilling companies. Seadrill's business model is to cover the fleet with contracts and thereby be more resistant to changing demand created by oil companies' capex decisions.This model worked well through the down-cycle in 2008.That cycle was to a large extent driven by the fact that the oil price fell from ~US$140 to ~US$40 within 6 months.Seadrill sailed through thiscycle with limited loss of earnings due to solid contract coverage.The consequence of a set back in the market is that ordering activities stop which again have consequences for supply 3 to 5 years later.This was seen through the sharp upturn in rates in 2012 to 2013.Furthermore, a reduction in capex by the oil companies is in line with what was recently presented by Statoil as likely to reduce oil production several years forward.A situation which again gives support to the oil price. Seadrill is confident that when a more aggressive growth in spending does return it will first be focused on areas that are well positioned on the cost curve and contain targets large enough to meaningfully add to oil companies' reserve bases.The deep, ultra-deep, and arctic regions all have these characteristics.The key question in the market today is what the duration of the spending slowdown may be.Based on the fact that this pause in spending has not been caused by oil price declines gives us confidence that this is a momentary pause rather than a cyclical downturn.Based on the number of inquiries for 2015 availability, we have some degree of visibility that the projects not funded in 2014 have been pushed to 2015.The recent strengthening in oil price, strong oil demand, and relatively large reduction in oil storage further underpins such a view Today, the downside risk on asset prices is significantly lower than in 2008.Currently, yard prices are around US$200 - 250 million lower than when the market peaked in 2008.A low newbuild price significantly reduces exposure to a decline in asset prices. Seadrill has limited exposure to current dayrates with an estimated floater coverage in 2014 and 2015 of 96% and 66% respectively. During the last year we have materially improved our financial flexibility and reduced our remaining capex requirements through the delivery of newbuilds.We are pleased with the progress made during 2013 and the additional flexibility the establishment of Seadrill Partners has given us. A temporary setback in the market creates additional opportunity for us and is also likely to strengthen the market medium to long term.Today approximately 130 ultra-deepwater rigs are able to support an ultra-deepwater production of approximately 1 million barrels.With an ultra-deepwater orderbook of approximately 66 units, excluding Brazilian built vessels, for delivery in 2015 - 2017is highly likely that the oil industry will not have access to enough rig capacity to meet their target of increasing ultra-deepwater oil production from 1 million to 5 million barrels before 2020. Until oil companies adjust their capital budgets or oil price shows a strong upward trend, Seadrill will act cautiously and focus on the growth we have already secured through our existing newbuild program. The board is pleased with the completion of the North Atlantic Drilling NYSE listing and bond issuance.It represents the conclusion of a long process that was significantly behind our desired timing.Although delayed, it is our belief that we protected our minority shareholders throughout the process and ultimately completed the IPO and bond offering in a challenging equity and bond market.North Atlantic is now an independently funded entity that is poised to capitalize on one of the most attractive markets globally. 14 The board also recognizes the important milestone of Seadrill Partners' first follow on equity offering to finance the acquisition of two semi-submersibles, the West Sirius and West Leo.It is an important step after achieving seasoned issuer status and is a good example of additional transactions to come.Seadrill views equity raised by Seadrill Partners as an important source of funding going forward.Additionally Seadrill Partners completed a US$1.8 billion term loan B financing that significantly simplified the capital structure at SDLP and freed up proceeds of roughly US$550 million for Seadrill.Based on the success of this offering it is likely that a similar structure could be employed on existing assets already in SDLP and for future dropdowns.The term loan B facility, compared to traditional rig financing, will increase interest cost by approximately US$30 million and at the same time reduce installments by approximately US$195 million on an annual basis.The net effect will be an increase in free cash generation after finance of approximately US$165 million annually for the four rigs supported by this facility. Although operations have been relatively consistent, the first quarter has presented some challenges.These challenges are mainly linked to equipment failures.The West Aquarius, West Capricorn, and West Pegasus have experienced a collective 50 days of downtime.This is the primary driver of the below average utilization rates thus far in the first quarter.Given some operational challenges and the lack of new rigs entering service we expect as of today first quarter EBITDA to be flat to slightly down from the fourth quarter.During the second quarter we will continue our growth trajectory with the Sevan Louisiana and West Linus entering service.For the rest of 2014 we expect to have significant uplift to our EBITDA as the West Saturn, West Jupiter, and West Neptune join the fleet of operating assets.Thus far in the first quarter we have achieved a technical utilization of 92% for our floater units and in excess of 99% for our jack-up fleet.We target our operational uptime to be in-line with fourth quarter performance going forward. Following the results of Seadrill Partners' first annual general meeting on January 2, 2014, when the majority of the board members became electable by the common unitholders, Seadrill Partners will be deconsolidated from Seadrill Limited's results. Prior to the release of first quarter numbers, the Company will give further explanation to the accounting impacts of this deconsolidation.From an operational and managerial standpoint the relationship between Seadrill and Seadrill Partners is unchanged.Seadrill Partners continues to leverage off of Seadrill's operational and financial capabilities. The Company is currently evaluating options which would allow it to both reconsolidate Seadrill Partners and continue to execute the financial model that has worked so successfully for both parties to date. We expect to conclude on the viability of these options shortly and will make a public announcement when the evaluation process is approved by the Board. The Board is pleased with the strategic position of the Company.With top modern equipment, a strong operational record, an order book of US$20.2 billion and limited open capacity for 2014 and 2015 we see no significant reduction of our cash flow if the market is hit by a temporary setback.Medium to long term the current reduction in capex by the oil companies is expected to lead to less production, a tighter oil market and a rig market with fewer newbuilds.This situation will ultimately create better fundamentals for drilling companies with modern assets and solid financing structures.The Board is of the opinion that the strong economics of deepwater development compared to development of other oil reserves will lead oil companies back to more aggressive deepwater capex spending within the next two years.The relative attractiveness of deepwater developments has also been supported by statements from several of the major oil companies. In the meantime, the Board is confident that distributions to shareholders can grow, and that we have resources to capitalize on M&A and individual asset purchase opportunities.Seadrill's balance sheet will continue to improve supported by growing operating cash flow, monetization of non cash generating assets and dropdowns into Seadrill Partners.The results for second quarter 2014 and the rest of the year are expected to show year over year growth in excess of 20%. 15 Forward-Looking Statements This news release includes forward looking statements. Such statements are generally not historical in nature, and specifically include statements about the Company's plans, strategies, business prospects, changes and trends in its business and the markets in which it operates.These statements are made based upon management's current plans, expectations, assumptions and beliefs concerning future events impacting the Company and therefore involve a number of risks, uncertainties and assumptions that could cause actual results to differ materially from those expressed or implied in the forward-looking statements, which speak only as of the date of this news release. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to offshore drilling market conditions, contract backlog, dry-docking and other costs of maintenance of the drilling rigs in the Company's fleet, the cost and timing of shipyard and other capital projects,the performance of the drilling rigs in the Company's fleet, delay in payment or disputes with customers,fluctuations in the international price of oil, international financial market conditions including the international financial crisis, changes in governmental regulations that affect the Company or the operations of the Company's fleet, increased competition in the offshore drilling industry, and general economic, political and business conditions globally .Consequently, no forward-looking statement can be guaranteed.When considering these forward-looking statements, you should keep in mind the risks described from time to time in the Company's filings with the SEC, including its Registration Statement on Form 20-F. The Company undertakes no obligation to update any forward looking statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, the Company cannot assess the impact of each such factors on its business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward looking statement. February 25, 2014 The Board of Directors Seadrill Limited Hamilton, Bermuda Questions should be directed to Seadrill Management Ltd represented by: Per Wullf:
